Title: James Madison to Richard M. Johnson, 22 December 1830
From: Madison, James
To: Johnson, Richard M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                 Decr. 22. 1830
                            
                        
                        
                        I have recd. a letter from Mr. Wm. Emmons accompanied by a copy of the "Fredoniad," elegantly bound; observing
                            at the same time that the Edition had left hanging over him a debt of $2000, and that if disposed to assist the effort 
                            $10, the price of the work might be forwarded to you.
                        I am truly sorry that such an undertaking should have left him in such a situation, and  consulting only my
                            inclination, I should take a pleasure in proving my good will on the occasion. But I must frankly say that in my own
                            situation I owe it to considerations of justice as well as of prudence to adopt a rule not consistent with the arrangement
                            proposed. I wish M. Emmons, nevertheless, to know that in declining it, I am not the less sensible of the friendly
                            feelings by which it was prompted. Be so good as to learn from him, whether the volumes which I can not retain, should be
                            forwarded to you or receive any other destination. I take this occasion Sir to renew to you the assurances of my great
                            esteem & best wishes.
                        
                        
                            
                                J. M.
                            
                        
                    